      Case 2:20-cv-01545-GMS Document 12 Filed 10/21/20 Page 1 of 2




1
     Mary Jo O’Neill, AZ Bar No. 005924
     James P. Driscoll-MacEachron, AZ Bar No. 027828
2    Gina E. Carrillo, AZ Bar No. 030579
     Wasan Awad, AZ Bar No. 025352
3
     EQUAL EMPLOYMENT OPPORTUNITY
4    COMMISSION, Phoenix District Office
     3300 North Central Ave., Suite 690
5
     Telephone: (602) 640-5012
6    Email: mary.oneill@eeoc.gov
            james.driscoll-maceachron@eeoc.gov
7
            gina.carrillo@eeoc.gov
8           wasan.awad@eeoc.gov
9
     Attorneys for Plaintiff
10   EQUAL EMPLOYMENT
     OPPORTUNITY COMMISSION
11

12   Misty L. Leslie, AZ Bar No. 021187
     LITTLER MENDELSON, P.C.
13
     2425 East Camelback Rd., Suite 900
14   Telephone: (602) 474-3600
     Email: mleslie@littler.com
15

16   Attorneys for Defendant
     TRAFFICADE SERVICES, INC.
17

18                        IN THE UNITED STATES DISTRICT COURT
19                                FOR THE DISTRICT OF ARIZONA
20
     Equal Employment Opportunity                   Case No. 2:20-cv-01545-GMS
21
     Commission,
22
                   Plaintiff,
23                                                  JOINT MOTION TO ENTER
                                                    CONSENT DECREE
24          vs.
25
     Trafficade Services, Inc.,
26
                   Defendant.
27

28




                                              -1-
      Case 2:20-cv-01545-GMS Document 12 Filed 10/21/20 Page 2 of 2




1
            Plaintiff EEOC and Defendant Trafficade Services, Inc. jointly move this Court to

2    enter and approve the Consent Decree that has been lodged on this date. The parties
3
     stipulate that this Consent Decree is fair, reasonable, and equitable and does not violate
4
     the law or public policy
5

6
            RESPECTFULLY SUBMITTED this 21st day of October, 2020
7

8
                                                        MARY JO O’NEILL
9
                                                        Regional Attorney
10
                                                        JAMES DRISCOLL-MACEACHRON
11
                                                        Supervising Trial Attorney
12
                                                        /s/ Gina E. Carrillo
13
                                                        GINA E. CARRILLO
14                                                      Trial Attorney
15                                                      WASAN AWAD
16                                                      Trial Attorney

17                                                      EQUAL EMPLOYMENT
18                                                      OPPORTUNITY COMMISSION
                                                        Phoenix District Office
19                                                      3300 North Central Avenue, Suite 690
20
                                                        Phoenix, Arizona 85012

21                                                      Attorneys for Plaintiff
22
                                                        /s/ Misty L. Leslie (with permission)
23                                                      Misty L. Leslie
24
                                                        Littler Mendelson, P.C.
25                                                      2425 East Camelback Road, Ste. 900
                                                        Phoenix, Arizona 85016
26

27                                                      Attorney for Defendant
28




                                                  -2-
